EXHIBIT 21.1 Subsidiaries of Everest Re Group, Ltd. The following is a list of Everest Re Group, Ltd. Subsidiaries: Name of Subsidiary Jurisdiction of Incorporation Everest Underwriting Group (Ireland) Limited Ireland Everest Reinsurance Company (Ireland), Limited Ireland Everest Insurance Company of Canada Canada Premiere Insurance Underwriting Services Canada Everest Reinsurance Holdings, Inc. Delaware Everest Reinsurance Company Delaware Everest Indemnity Insurance Company Delaware Everest National Insurance Company Delaware Everest Reinsurance Company - Escritorio de Representa ção No Brasil Ltda. Brazil Everest Security Insurance Company Georgia Mt. Whitney Securities, Inc. Delaware Everest Specialty Underwriters, LLC Delaware Mt. McKinley Managers, L.L.C New Jersey WorkCare Southeast, Inc. Alabama WorkCare Southeast of Georgia, Inc. Georgia Mt. McKinley Insurance Company Delaware Heartland Crop Insurance, Inc. Kansas Specialty Insurance Group, Inc. Indiana SIG Sports, Leisure and Entertainment Risk Purchasing Group, LLC Indiana Everest Reinsurance (Bermuda), Ltd. Bermuda Everest Global Services, Inc. Delaware Everest International Reinsurance, Ltd. Bermuda Everest Re Advisors, Ltd. Bermuda Everest Advisors (UK), Ltd. United Kingdom Mt. Logan Re, Ltd. Bermuda
